The child of defendants' sister was not in the possession of the father, but of its paternal grandparents, the father residing elsewhere. The mother had the legal right to acquire possession of her child under the circumstances shown in this case, if this could be done without committing a breach of the peace. I am therefore unwilling to hold that the defendants as a matter of law have placed themselves without the pale of the doctrine of self-defense, and conclude that some of the evidence excluded came within the influence of the Gafford Case, and should have been received.
There were also requested charges refused which bore materially upon defendants' case. They were, in my opinion, correct, and not sufficiently embraced in other charges or in the oral charge of the court, and their refusal was error.
I therefore respectfully dissent.
MAYFIELD, J., concurs in the foregoing dissent.